667 S.E.2d 272 (2008)
STATE of North Carolina
v.
Timothy RICHARDSON.
No. 232A95-4.
Supreme Court of North Carolina.
August 26, 2008.
Jonathan Babb, Special Deputy Attorney General, Howard S. Boney, Jr., District Attorney, for State of NC.
Thomas Maher, for Timothy Richardson.

ORDER
Upon consideration of the petition filed by Defendant on the 26th day of September 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Nash County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 26th day of August 2008."